Order reversed and motion denied. No opinion. Present — Martin, P. J., Townley, Glennon, Dore and Cohn, JJ.; Cohn, J., dissents and votes to affirm upon the ground that (I) there is reasonable probability that plaintiff will succeed upon the appeal from so much of the judgment of separation as directs defendant to apply one-half of his net income after payment of income taxes to the support and maintenance of his wife and daughter; and (2) there is an adequate showing that plaintiff does not presently possess sufficient means to prosecute the appeal.